Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 3, 8, 11 and 17 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-2, 4-7, 9-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dupray (US 20170069214 A1) in view of Speasl (US 20160364989 A1).

2b. Summary of the Cited Prior Art
Dupray discloses methods for unmanned aerial vehicles (UAV) operations and managements (Fig 1-13).
Speasl discloses a system for unmanned aerial vehicles (UAVs) control and management (Fig 1-13).

2c. Claim Analysis
	Regarding Claim 1, Dupray discloses:
	A network access method, comprising
	[(Dupray discloses UAV managing network system, see:
	[Abstract] Various systems, methods, for unmanned aerial vehicles (UAV) are disclosed.  In one aspect, UAVs operation in an area may be managed and organized by UAV corridors, which can be defined ways for the operation and movement of UAVs.  UAV corridors may be supported by infrastructures and/or systems supported UAVs operations.  Support infrastructures may include support systems such as resupply stations and landing pads.  Support systems may include communication AVs and/or stations for providing communications and/or other services, such as aerial traffic services, to UAV with limited communication capabilities.  Further support systems may include flight management services for guiding UAVs with limited 
	Fig 1-15)]:
	obtaining, by a network device, indication information, wherein the indication information indicates whether a terminal supports air communication
	[(Dupray discloses a UAV transmit its identifier that includes information such as the owner's registration or government license, a toll collection system ans/or an access grant system for network access, see:
	[0091] The aircrafts forms the airborne portion of the ADS-B system as the aircrafts provide ADS-B information in the form of a broadcast of its identification, position, altitude, velocity, and other information.  The ground portion of the ADS-B system consists of ADS-B ground stations, which receive such broadcasts from the aircrafts and direct them to ATC automation systems for presentation on a controller's display.  Aircrafts that are equipped with ADS-B IN capability can also receive these broadcasts and display the information to improve the pilot's situation awareness of other traffic. 
	[0248] Other features of the UAV corridors may include the ability to grant or deny access, including collecting toll for access for the UAV attempting to access the UAV corridors (e.g., for private property or government tollways).  In an embodiment, UAV includes an identifier and may include other information such as the owner's registration or government license, and the UAV is also to transmit such information to another system (e.g., a toll collection system or an access grant system set up by the owner of the property or the government).  At the receipt of such information, the other system may verify the received information (and/or recording the information for collecting toll) and further communicate with the UAV (e.g., communicating the grant or denial of access).  At this point, the UAV may update its database to access the UAV corridor (e.g., a preferred area because access toll has already been paid, a non-preferred area because toll is calculated by the distance of the access, or a restricted area if access has not been granted). 
	[0354] FIG. 10 illustrates a diagram of a UAT, ADS-B server-based system for multiple UAVs according to an embodiment.  In an embodiment, the UAT server-based system 1010 can be carried aboard one (or more, for redundancy) dedicated UAV (e.g., a communication UAV as discussed above and herein in this disclosure) or station within a UAV system 1000 in an accessible location (e.g., a somewhat central location) of a fleet of other UAVs 1020A-1020N.  As discussed above, each UAV 1020A-1020N may send telemetry and other individual UAV-specific data, using a RF band (through transceiver 1013) separate from the ADS-B system (e.g., mesh network), to the UAT server 1010 carried by the dedicated UAV.  This individual data includes for example, UAV identifier, latitude and longitude (e.g., from a GPS), altitude, and other related data.  
	Fig 10; see also Fig 9 and 11-15)];
	when the indication information indicates that the terminal supports the air communication, determining, by the network device, that the terminal is allowed to access a network in which the network device is located
	[(Dupray discloses a UAV transmit its identifier that includes information such as the owner's registration or government license, a toll collection system ans/or an 
	[0172] A "communication component" of a UAV refers to one or more components of the UAV for communicating with a device or system that is not included in the UAV (e.g., a remote controller, flight traffic controller, landing port, and flight guidance systems along the flight path).  Because the UAV may be typically configured to be operational as a vehicle autonomously moving from one location to another, communication to and from the UAV with an external device or system is most likely performed wirelessly.  For example, wireless communication may include (a) direct wireless signal communication between the UAV and the external device or system such communication including communications via, e.g., free-space optical communication using visible, or invisible light such as infrared light, direct radio or spread spectrum signals such as direct radio, 802.11, or Bluetooth signals, and/or (b) indirect wireless communication at least routing the communication (or a portion thereof) between the UAV and the external device or system through an intermediate server provider or exchange (e.g., through the Internet or other wide area network (WAN), cellular or personal communication service (PCS) network, communication satellite, and/or terrestrial microwave communication network). 
	[0248] Other features of the UAV corridors may include the ability to grant or deny access, including collecting toll for access for the UAV attempting to access the UAV corridors (e.g., for private property or government tollways).  In an embodiment, UAV includes an identifier and may include other information such as the owner's registration or government license, and the UAV is also to transmit such information to another system (e.g., a toll collection system or an access grant system set up by the owner of the property or the government).  At the receipt of such information, the other system may verify the received information (and/or recording the information for collecting toll) and further communicate with the UAV (e.g., communicating the grant or denial of access).  At this point, the UAV may update its database to access the UAV corridor (e.g., a preferred area because access toll has already been paid, a non-preferred area because toll is calculated by the distance of the access, or a restricted area if access has not been granted). 
	Fig 1, Communication Component 120; Fig 9; see also Fig 10-15)].
	Further, Speasl discloses:
	obtaining, by a network device, indication information, wherein the indication information indicates whether a terminal supports air communication
	[(Speasl discloses communicating UAV capabilities, see:
	[0163] …… In these cases, the UAV 100 may report this information back to the manager device 600 or network system 620 on its own if it has appropriate communications capabilities. 
	Fig 6A-6D, Fig 7-11)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Dupray’s methods for unmanned aerial vehicles (UAV) operations and managements with Speasl’s system for unmanned aerial vehicles (UAVs) control and management with the motivation being to improve UAV management and storage methods (Speasl, Para [0009]).

	Regarding Claim 2, Dupray discloses:
	wherein the method further comprises Fig 1, Communication Component 120; Fig 9; see also Fig 10-15)]:
	obtaining, by the network device, height information of the terminal
	[(see:
	[0091] The aircrafts forms the airborne portion of the ADS-B system as the aircrafts provide ADS-B information in the form of a broadcast of its identification, position, altitude, velocity, and other information.  
	Fig 1; Fig 9; see also Fig 10-15)];
	when a height value indicated by the height information exceeds a preset height threshold
	[(Dupray discloses UAV operation limits, see:
	Operational Limitations: 
 	[0005] Unmanned aircraft must weigh less than 55 lbs.  
	[0014] Maximum altitude of 500 feet above ground level.
	[0016] No operations are allowed in Class A (18,000 feet & above) airspace.  
	[0017] Operations in Class B, C, D and E airspace are allowed with the required Air Traffic Control (ATC) permission.  
	[0018] Operations in Class G airspace are allowed without ATC permission
	[0156] (c) U.S.  Pat.  No. 8,315,794, entitled "Method and System for GPS-denied Navigation of Unmanned Aerial Vehicles," which is direct to a method and system for navigation of one or more unmanned aerial vehicles in an urban environment is provided.  The method comprises flying at least one GPS-aided unmanned aerial vehicle at a first altitude over an urban environment, and flying at least one GPS-denied unmanned aerial vehicle at a second altitude over the urban environment that is lower than the first altitude.  The unmanned aerial vehicles are in operative communication with each other so that images can be transmitted therebetween.  A first set of images from the GPS-aided unmanned aerial vehicle is captured, and a second set of images from the GPS-denied unmanned aerial vehicle is also captured.  Image features from the second set of images are then matched with corresponding image features from the first set of images.  A current position of the 
GPS-denied unmanned aerial vehicle is calculated based on the matched image features from the first and second sets of images.
	Fig 1; Fig 9; see also Fig 10-15)];
	the indication information indicates that the terminal does not support the air communication
	[(see:
	[0091] The aircrafts forms the airborne portion of the ADS-B system as the aircrafts provide ADS-B information in the form of a broadcast of its identification, position, altitude, velocity, and other information.  
	Fig 1; Fig 9; see also Fig 10-15)];
	determining, by the network device, that the terminal is prohibited from accessing the network in which the network device is located
	[(see:
	[0248] Other features of the UAV corridors may include the ability to grant or deny access, including collecting toll for access for the UAV attempting to access the UAV corridors (e.g., for private property or government tollways).  In an embodiment, UAV includes an identifier and may include other information such as the owner's registration or government license, and the UAV is also to transmit such information to another system (e.g., a toll collection system or an access grant system set up by the owner of the property or the government).  At the receipt of such information, the other system may verify the received information (and/or recording the information for collecting toll) and further communicate with the UAV (e.g., communicating the grant or denial of access).  At this point, the UAV may update its database to access the UAV corridor (e.g., a preferred area because access toll has already been paid, a non-preferred area because toll is calculated by the distance of the access, or a restricted area if access has not been granted). 
	Fig 1, Communication Component 120; Fig 9; see also Fig 10-15)].

 	Regarding Claim 4, Dupray discloses:
	wherein the obtaining, by a network device, indication information comprises:
	receiving, by the network device, capability information from the terminal, wherein the capability information is used to indicate that the terminal supports the air communication
	[(see:
 	[0354] FIG. 10 illustrates a diagram of a UAT, ADS-B server-based system for multiple UAVs according to an embodiment.  In an embodiment, the UAT server-based system 1010 can be carried aboard one (or more, for redundancy) dedicated UAV (e.g., a communication UAV as discussed above and herein in this disclosure) or station within a UAV system 1000 in an accessible location (e.g., a somewhat central As discussed above, each UAV 1020A-1020N may send telemetry and other individual UAV-specific data, using a RF band (through transceiver 1013) separate from the ADS-B system (e.g., mesh network), to the UAT server 1010 carried by the dedicated UAV.  This individual data includes for example, UAV identifier, latitude and longitude (e.g., from a GPS), altitude, and other related data.  
	Fig 10; see also Fig 9 and 11-15)].

	Regarding Claim 5, Dupray discloses:
	wherein the obtaining, by a network device, indication information comprises [(see Fig 10)]:
	receiving, by the network device, a sequence from the terminal, wherein the sequence is used to indicate whether the terminal is an unmanned aerial vehicle terminal that supports the air communication;  and the method further comprises
	[(see:
	[0354] FIG. 10 illustrates a diagram of a UAT, ADS-B server-based system for multiple UAVs according to an embodiment.  In an embodiment, the UAT server-based system 1010 can be carried aboard one (or more, for redundancy) dedicated UAV (e.g., a communication UAV as discussed above and herein in this disclosure) or station within a UAV system 1000 in an accessible location (e.g., a somewhat central location) of a fleet of other UAVs 1020A-1020N.  As discussed above, each UAV 1020A-1020N may send telemetry and other individual UAV-specific data, using a RF band (through transceiver 1013) separate from the ADS-B system (e.g., mesh This individual data includes for example, UAV identifier, latitude and longitude (e.g., from a GPS), altitude, and other related data.  
	Fig 10; see also Fig 9 and 11-15)];
	when the sequence indicates that the terminal is the unmanned aerial vehicle terminal that supports the air communication, determining, by the network device, that the terminal supports the air communication
	[(see:
	[0248] Other features of the UAV corridors may include the ability to grant or deny access, including collecting toll for access for the UAV attempting to access the UAV corridors (e.g., for private property or government tollways).  In an embodiment, UAV includes an identifier and may include other information such as the owner's registration or government license, and the UAV is also to transmit such information to another system (e.g., a toll collection system or an access grant system set up by the owner of the property or the government).  At the receipt of such information, the other system may verify the received information (and/or recording the information for collecting toll) and further communicate with the UAV (e.g., communicating the grant or denial of access).  At this point, the UAV may update its database to access the UAV corridor (e.g., a preferred area because access toll has already been paid, a non-preferred area because toll is calculated by the distance of the access, or a restricted area if access has not been granted). 
	Fig 10; see also Fig 9 and 11-15)].
 
	Regarding Claim 6, Dupray discloses:
	wherein the obtaining, by a network device, indication information comprises [(see Fig 10)]:
	detecting, by the network device, whether the terminal has a flight certificate, wherein the flight certificate is used to authorize communication of the terminal in a space domain;  and the method further comprises
	[(see:
	[0248] Other features of the UAV corridors may include the ability to grant or deny access, including collecting toll for access for the UAV attempting to access the UAV corridors (e.g., for private property or government tollways).  In an embodiment, UAV includes an identifier and may include other information such as the owner's registration or government license, and the UAV is also to transmit such information to another system (e.g., a toll collection system or an access grant system set up by the owner of the property or the government).  At the receipt of such information, the other system may verify the received information (and/or recording the information for collecting toll) and further communicate with the UAV (e.g., communicating the grant or denial of access).  At this point, the UAV may update its database to access the UAV corridor (e.g., a preferred area because access toll has already been paid, a non-preferred area because toll is calculated by the distance of the access, or a restricted area if access has not been granted). 
	[0354] FIG. 10 illustrates a diagram of a UAT, ADS-B server-based system for multiple UAVs according to an embodiment.  In an embodiment, the UAT server-based system 1010 can be carried aboard one (or more, for redundancy) dedicated UAV As discussed above, each UAV 1020A-1020N may send telemetry and other individual UAV-specific data, using a RF band (through transceiver 1013) separate from the ADS-B system (e.g., mesh network), to the UAT server 1010 carried by the dedicated UAV.  This individual data includes for example, UAV identifier, latitude and longitude (e.g., from a GPS), altitude, and other related data.  
	Fig 10; see also Fig 9 and 11-15)];
	when the terminal has the flight certificate, determining, by the network device, that the terminal supports the air communication
	[(see:
	[0248] Other features of the UAV corridors may include the ability to grant or deny access, including collecting toll for access for the UAV attempting to access the UAV corridors (e.g., for private property or government tollways).  In an embodiment, UAV includes an identifier and may include other information such as the owner's registration or government license, and the UAV is also to transmit such information to another system (e.g., a toll collection system or an access grant system set up by the owner of the property or the government).  At the receipt of such information, the other system may verify the received information (and/or recording the information for collecting toll) and further communicate with the UAV (e.g., communicating the grant or denial of access).
 	Fig 10; see also Fig 9 and 11-15)].

	Regarding Claim 7, Dupray discloses:
	wherein the obtaining, by a network device, indication information comprises [(Fig 10)]:
	detecting, by the network device, whether the terminal has subscription information in the network in which the network device is located;  and the method further comprises
	[(see:
	[0136] By way of example, communication among the users, subscribers and/or server in accordance with embodiments of the invention may be accomplished through any suitable communication channels, such as, for example, a telephone network, an extranet, an intranet, the Internet, cloud based communication, point of interaction devices (point of sale device, personal digital assistant, cellular phone, kiosk, and the like), ….
	[0311] 2.) Full encryption of RF digital communications signals, including headers and addresses.  Examples of digital packet protocols include Secure Real time Protocol (SRTP), with AES 128 or 256 bit encryption.  One example of a freely available protocol system is Bitmessage.  Bitmessage could be used aboard a UAV and its end-operator's computing platform, to allow the UAV operator to securely send and receive messages, and to subscribe to broadcast messages, using a trustless decentralized peer-to-peer protocol means, similar to BitCoin.  
	Fig 10; see also Fig 9 and 11-15)];	
	when the terminal has the subscription information, determining, by the network 
	[(see:
	[0248] Other features of the UAV corridors may include the ability to grant or deny access, including collecting toll for access for the UAV attempting to access the UAV corridors (e.g., for private property or government tollways).  In an embodiment, UAV includes an identifier and may include other information such as the owner's registration or government license, and the UAV is also to transmit such information to another system (e.g., a toll collection system or an access grant system set up by the owner of the property or the government).  At the receipt of such information, the other system may verify the received information (and/or recording the information for collecting toll) and further communicate with the UAV (e.g., communicating the grant or denial of access).  At this point, the UAV may update its database to access the UAV corridor (e.g., a preferred area because access toll has already been paid, a non-preferred area because toll is calculated by the distance of the access, or a restricted area if access has not been granted). 
	Fig 10; see also Fig 9 and 11-15)].	
 
Regarding Claims 9-10 and 12-14, the claims disclose similar features as of Claims 1-2 and 4-6, and are rejected based on the same rationales of Claims 1-2 and 4-6. Further, Claims 9-14 disclose the same correspondent operations of Claim 1-6, but are performed by a terminal.
Regarding Claims 15-16 and 18-20, the claims disclose similar features as of Claims 1-2 and 4-6, and are rejected based on the same rationales of Claims 1-2 and 4-



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/JUNG LIU/Primary Examiner, Art Unit 2473